Title: From John Adams to Jonathan Mason, Jr., 13 August 1813
From: Adams, John
To: Mason, Jonathan, Jr.



Dear Sir
Quincy August 13th. 1813

Your favour of the 10th. has given me great pleasure  I conjectured and concluded you were absent on one of your Summer Excursions, which in your Circumstances I very much applaud; and therefore felt no Uneasiness at not hearing from you sooner.
Another Edition of the Sketches will soon be out; and will exhibit, such Examples of Navel Intrepidity, as the World has no Idea of; such as have been studiously hidden and concealed from the knowledge of all America, as well as all the rest of the World for 30 years. Is it not remarkable? Is it not astonishing, that Mr Loyd should be the first and the only Man, who has ever dared to express and avow the Truth?
It is now past all doubt, Mr Mason, that a Naval Establishment on the Ocean and the Lakes, must be our Salvation, Under Heaven, Disgrace, Contempt, Ruin and destruction are our Portions, without it.
I have indeed, Ennemies, “not a few.” Political Ennemies, I mean. Personal Ennemies I have none. I am the Enemy of no Man. I have injured no Man. I have offended no Man. I have therefore a right to Say, I have no personal Enemy. That I should have political Ennemies by thousands and by Millions, is a thing of course. You, Sir, are old enough and sagacious enough to have perceived, that from 1761 to 1775, I had the whole Government of Massachusetts, the whole Government of G Britain, King, Parliament, Ministry for Enemies, Political Enemies, but not one Personal Enemy among them all.
You Mr Mason, must know, that the whole Body of Tories not only in North America, but throughout the British Empire, in Europe, Asia Affrica and America, have been invariably in their hearts, my Political Enemies, for at least fifty two years.
You know, I have had Sharp discussions, with French Government; with the Statholderian Government in Holland and with the Government of Great Britain, Since our Independence as well as before. You know also that my Principle Systems and Conduct have not accorded at all times with my Friends Hancock, Samuel Adams &c on one hand nor with Messieurs Higginson Parsons, Cabbot and Lowell in the other.
Instead of wondering therefore, that I have enemies “not a few,” my only astonishment is that I have friends not a few both personal and political. Friends that I would not exchange for all my enemies.
Mrs: Adams reciprocates your respectful compliments and unites, in considering you among the number of her personal friends, with your affectionate

John Adams